Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-29-2003

Sherrod v. Phila Gas Works
Precedential or Non-Precedential: Non-Precedential

Docket 02-2153




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Sherrod v. Phila Gas Works" (2003). 2003 Decisions. Paper 846.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/846


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                             UNITED STATES COURT OF APPEALS
                                  FOR THE THIRD CIRCUIT

                                             No. 02-2153

                              _________________________________


                                      CLAUDIA S. SHERROD,

                                                           Appellant

                                                      v.

                                   PHILADELPHIA GAS WORKS

                                  _____________________________

                           On Appeal From the United States District Court
                               For the Eastern District of Pennsylvania
                                        (Civ. A. No. 00-4974 )
                              District Judge: Honorable Louis H. Pollak
                             _________________________________

                             Submitted Under Third Circuit L.A.R. 34.1(a)
                                         January 14, 2003

                        Before: SCIRICA, BARRY and SMITH, Circuit Judges

                                         _________________

                                            JUDGMENT
                                        __________________

        This case came to be heard on the record from the United States District Court for

the Eastern District of Pennsylvania and was submitted on January 14, 2003.

        ORDERED AND ADJUDGED by this court that the judgment of the District Court

entered March 29, 2002 be and the same is hereby affirmed. Costs taxed against appellant.

All of the above in accordance with the opinion of this Court.
                          ATTEST:




                          Chief Deputy Clerk

DATED: January 29, 2003